MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                               FILED
this Memorandum Decision shall not be                                            Apr 18 2019, 8:42 am
regarded as precedent or cited before any                                            CLERK
court except for the purpose of establishing                                     Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                        Curtis T. Hill, Jr.
Navarre, Florida                                          Attorney General of Indiana

                                                          Laura R. Anderson
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joshua Ratliff,                                           April 18, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-1951
        v.                                                Appeal from the La Porte Superior
                                                          Court
State of Indiana,                                         The Honorable Michael S.
Appellee-Plaintiff                                        Bergerson, Judge
                                                          Trial Court Cause No.
                                                          46D01-1711-MR-4



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019                   Page 1 of 10
[1]   Joshua Ratliff appeals his conviction of murder. 1 He presents two issues for our

      review, which we restate as:


                 1) Whether the State presented sufficient evidence to overcome
                    his self-defense argument; and


                 2) Whether the State presented sufficient evidence to overcome
                    his argument of sudden heat.


      We affirm.



                                Facts and Procedural History
[2]   On November 11, 2017, Ratliff discovered Sheryl Walker, his girlfriend and the

      mother of his children, had been unfaithful to him with Brian “Puncho”

      Turner. Walker’s friend, Kaitlyn Steinert, confirmed the infidelity. Ratliff and

      Walker argued, and then Ratliff went with Kevin Wash, Ben Washington,

      Todjie Lowe, Jonathan Isbell, and Corde Williamson to play video games at

      Isbell’s home. At that time, Ratliff was upset “for a little [about] whatever

      incident happened between him and his girlfriend[.]” (Tr. Vol. II at 151-52.)

      Ratliff told the other men “he wanted to get a one-on-one with [Turner].” (Id.

      at 180.) A few hours later, the men went to Walker’s home. They continued to

      “just chill[] some more” in the “attic room.” (Id. at 155.) They continued to




      1
          Ind. Code § 35-42-1-1 (2017).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019   Page 2 of 10
      talk about Ratliff wanting to fight Turner discussed being present “[j]ust to

      make sure nothing happened . . . besides the one-on-one.” (Id. at 182.)


[3]   Ratliff convinced Walker to entice Turner to her apartment without telling

      Turner that Ratliff wanted to confront him. Ratliff told Walker what to say

      when she talked to Turner. Steinert drove Walker to a gas station to pick up

      Turner. Ratliff, Washington, and Lowe followed in a separate car. Wash,

      Isbell, and Williamson stayed at the apartment to listen for the children sleeping

      but remained in the attic.


[4]   When Steinert, Walker, and Turner returned to the apartment, Ratliff directed

      Steinert, via text, for them all to go inside. Steinert and Turner sat down in the

      living room. Walker went to check on the children. Ratliff, Washington, and

      Lowe returned soon thereafter. Ratliff did a “slight jog” up the stairs and

      entered the apartment. (Id. at 189.) Washington and Lowe did not go in.


[5]   As Steinert sat on the couch, she saw Ratliff enter the room with “a gun in his

      hand.” (Tr. Vol. III at 193.) Ratliff “said something like, ‘What are you gonna

      do now bitch[?]’.” (Id. at 194.) Ratliff cocked the gun and fired it. Turner ran

      from the room, and Ratliff followed him. Steinert ran out of the apartment and

      did not see Turner return fire. When the men, who were outside with the car,

      heard gunshots, they ran. When the men in the attic heard gunshots, they ran

      down the stairs and exited the apartment.


[6]   Walker returned from checking on the children and observed Ratliff enter the

      apartment with “a gun in his hand.” (Id. at 233.) She saw Turner “just had his

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019   Page 3 of 10
      hand in his pocket.” (Id.) After Ratliff shot at Turner, Walker ran back to her

      children’s room. Ratliff and Turner followed behind her. Walker hid behind a

      closet door and was only able to hear the altercation. When she came out from

      behind the door, Turner was dead on the floor. Ratliff asked her to call 911, but

      she was unable to locate her phone. Ratliff called the police.


[7]   Walker and Ratliff first told the police Turner was an intruder, and Walker

      claimed she had shot the gun. After leaving the apartment, later that night,

      Ratliff contacted Steinert and told her to “delete the text” where he had directed

      her to take Turner inside. (Id. at 196.) Ratliff changed his story over time until

      eventually he admitted he wanted to fight Turner because he knew Walker had

      been cheating on him with Turner. Ratliff still maintained he only fired in self-

      defense after Turner fired at him.


[8]   The police found ten shell casings scattered around the apartment. These

      casings matched the Taurus 9mm handgun Ratliff admitted he had fired.

      Officers found a “Lorcin brand, semi-automatic pistol, .25 caliber[,]” (Tr. Vol.

      II at 71), with a “cartridge casing . . . still wedged inside[,]” (id.), “near

      [Turner’s] body[.]” (Id. at 85.) The wedged casing indicated the gun had fired

      once and then malfunctioned. No other casings from this gun were located in

      the apartment. Holes were found in the walls of the apartment; however, as no

      projectiles were recovered from the holes, none were confirmed to be bullet

      holes. The only confirmed bullet hole was located underneath Turner’s body.

      That hole had “one bullet fragment recovered” from it. (Id. at 120.)



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019   Page 4 of 10
[9]   On November 13, 2017, the State filed murder charges against Ratliff. From

      June 4, 2018, until June 7, 2018, the court held a jury trial. The jury found

      Ratliff guilty. On July 17, 2018, the trial court sentenced Ratliff to fifty-five

      years. The trial court’s sentencing order stated:


              The Defendant’s ever evolving version of events was replete with
              inconsistencies and outright lies. His claim of self defense,
              having fired 10 shots at the victim, is preposterous.


              The Court believes the defendant to be an extremely dangerous
              man capable of killing Brian C. Turner without genuine remorse.


              However, some mitigating circumstances exist.


                       1. Certainly, a lengthy executed sentence in the Indiana
                       Department of Correction will result in undoubtable
                       hardship to Defendant’s family; and


                       2. the [sic] only other mitigating thing I can think of is that
                       the Defendant is not the worst of the worst.


              The Court finds that the following aggravating circumstances
              exist:


                       1. The Defendant has a moderate history of criminal of
                       delinquent behavior; both as a juvenile and as an adult.


                       2. The defendant is a moderate risk to re-offend.


                       3. That the defendant used much more force to commit
                       this crime than was necessary.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019   Page 5 of 10
                        4. That a reduced sentence would depreciate the
                        seriousness of the offense.


                        5. That under all of the circumstances, Probation is not
                        reasonable.


               The Court finds that the aggravating circumstances and the
               mitigating circumstances are evenly balanced.


       (Appealed Order at 2.)



                                  Discussion and Decision
[10]   Ratliff argues the State did not present sufficient evidence to overcome his

       claims of self-defense or, in the alternative, sudden heat. Our standard for

       reviewing a challenge to the sufficiency of evidence to rebut a claim of self-

       defense or for a claim of sudden heat is the same standard used for any claim of

       insufficient evidence. Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000) (self-

       defense); Carroll v. State, 744 N.E.2d 432, 434 (Ind. 2001) (sudden heat).


[11]   When reviewing the sufficiency of the evidence to support a conviction, we

       consider only the probative evidence and reasonable inferences supporting the

       fact-finder’s decision. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the

       fact-finder’s role, and not ours, to assess witness credibility and weigh the

       evidence to determine whether it is sufficient to support a conviction. Id. To

       preserve this structure, when we are confronted with conflicting evidence, we

       consider it most favorably to the ruling. Id. We affirm a conviction unless no


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019   Page 6 of 10
       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Id. It is therefore not necessary that the evidence overcome

       every reasonable hypothesis of innocence; rather, the evidence is sufficient if an

       inference reasonably may be drawn from it to support the decision. Id. at 147.


                                                Self-Defense
[12]   To prove Ratliff committed murder, the State needed to present evidence Ratliff

       “knowingly or intentionally kill[ed] another human being[.]” Ind. Code § 35-

       42-1-1(1) (2017). “A valid claim of self-defense is legal justification for an

       otherwise criminal act.” Wallace, 725 N.E.2d at 840.


               A person is justified in using reasonable force against any other
               person to protect the person or a third person from what the
               person reasonably believes to be the imminent use of unlawful
               force. However, a person:


                        (1) is justified in using deadly force; and
                        (2) does not have a duty to retreat;


               if the person reasonably believes that that force is necessary to
               prevent serious bodily injury to the person or a third person or
               the commission of a forcible felony. No person in this state shall
               be placed in legal jeopardy of any kind whatsoever for protecting
               the person or a third person by reasonable means necessary.


       Ind. Code § 35-41-3-2(c).


[13]   To prevail on such claims, a defendant must show he: (1) was in a place where

       he had a right to be; (2) did not provoke, instigate, or participate willingly in the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019   Page 7 of 10
       violence; and (3) had a reasonable fear of death or great bodily harm. Wilson v.

       State, 770 N.E.2d 799, 800 (Ind. 2002). “When a claim of self-defense is raised

       and finds support in the evidence, the State bears the burden of negating at least

       one of the necessary elements.” King v. State, 61 N.E.3d 1275, 1283 (Ind. Ct.

       App. 2016), trans. denied. “The State may meet this burden by rebutting the

       defense directly, by affirmatively showing the defendant did not act in self-

       defense, or by simply relying upon the sufficiency of its evidence in chief.” Id.

       If a defendant is convicted despite his claim of self-defense, we will reverse only

       if no reasonable person could say that self-defense was negated beyond a

       reasonable doubt. Wilson, 770 N.E.2d at 801.


[14]   Ratliff contends he only shot Turner after Turner started shooting at him.

       However, the evidence does not support that contention. Both Steinert and

       Walker testified Ratliff shot at Turner first. The State presented evidence that

       indicates, at most, Turner shot at Ratliff once; however, no evidence was

       presented to indicate Turner shot first. Ratliff’s argument otherwise is an

       invitation for us to reweigh the evidence, which we cannot do. See Lundquist v.

       State, 834 N.E.2d 1061, 1067 (Ind. Ct. App. 2005) (appellate court does not

       reweigh evidence or assess credibility of witnesses).


[15]   The State presented sufficient evidence to prove Ratliff committed murder, and

       in the process of presenting that evidence, overcame Ratliff’s claim of self-

       defense. See Huls v. State, 971 N.E.2d 739, 747 (Ind. Ct. App. 2012) (State

       effectively overcame claim of defense when it presented evidence Huls

       “instigated and participated in the violence”), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019   Page 8 of 10
                                                Sudden Heat
[16]   As noted above, to prove Ratliff committed murder, the State needed to present

       evidence he “knowingly or intentionally kill[ed] another human being[.]” Ind.

       Code § 35-42-1-1(1) (2017). “The existence of sudden heat is a mitigating factor

       that reduces what otherwise would be murder[.]” Ind. Code § 35-42-1-3(b)

       (2014). To obtain a murder conviction, the State must prove the absence of

       sudden heat when the defendant has raised the issue at trial. Conner v. State, 829

       N.E.2d 21, 24 (Ind. 2005). Sudden heat occurs when a defendant is provoked

       by anger, rage, resentment, or terror in a manner sufficient to obscure the

       reason of an ordinary person and prevent deliberation and premeditation.

       Stevens v. State, 691 N.E.2d 412, 426 (Ind. 1997).


[17]   Ratliff claims his actions, if not self-defense, were done in sudden heat. He

       argues he did not plan to kill Turner but only, at most, to fight him. He asserts

       Turner shot at him first and, thus, he was “responding . . . under sudden heat.”

       (Br. of Appellant at 13.)


[18]   Ratliff’s friends testified he had been discussing the infidelity situation with

       them throughout the day. Ratliff told his friends he wanted to fight Turner.

       Ratliff indicated “he wanted to get a one-on-one with [Turner].” (Tr. Vol. II at

       180.) The friends allegedly were staying in the area to ensure no more than a

       fight occurred. Ratliff told Walker what to say to Turner to entice Turner to

       come to Walker’s apartment. Per Ratliff’s instructions, Walker did not indicate

       to Turner that he was coming over to be confronted by Ratliff.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019   Page 9 of 10
[19]   “The presence or absence of sudden heat is a question to be resolved by the

       finder of fact.” Patton v. State, 668 N.E.2d 253, 254 (Ind. 1996). While Ratliff

       may now say he did not intend to kill Turner, it was not unreasonable for the

       jury to disagree as they were presented with evidence Ratliff was aware of the

       infidelity for several hours and, thus, had several hours to cool down. See

       Wilson v. State, 697 N.E.2d 466, 474 (Ind. 1998) (sudden heat not a

       consideration when defendant was aware of the infidelity prior to final

       altercation), reh’g denied. As noted above, the jury was presented sufficient

       evidence to find Turner did not fire first, such that the evidence does not

       demonstrate Turner provoked Ratliff to respond in sudden heat. See Hornbostel

       v. State, 757 N.E.2d 170, 180-81 (Ind. Ct. App. 2001) (holding when two

       versions of events are presented, the jury’s guilty verdict shows “the jury found

       that the State negated the presence of sudden heat beyond a reasonable doubt”),

       trans. denied.



                                               Conclusion
[20]   As the State presented sufficient evidence to overcome Ratliff’s claims of self-

       defense and sudden heat, we affirm.


[21]   Affirmed.


       Baker, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1951 | April 18, 2019   Page 10 of 10